DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the after-final amendment filed on 5/13/2022, wherein:
Claims 1-4, 6-8, 11-17, and 21-26 are currently pending;
Claims 1, 6-8, 11, and 12 have been amended; 
Claims 5, 9, 10, and 18-20 have been cancelled; and
Claims 21-26 have been newly added.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 1, the prior art does not teach or render obvious a vehicle having an array of transducers for counteracting sensed eddies formed over a vehicle surface, wherein the controller comprises the configurations and filters recited in the claims. While many of the claimed elements are found independently throughout the cited prior art, there is no teaching, suggestion, or motivation for combining all of the features to achieve the claimed invention without impermissible hindsight thereof. 
With regards to independent claim 15, the prior art does not teach or render obvious a hypersonic aircraft having a flexible titanium skin with an array of transducers arranged thereon for producing pressure waves which reduce the drag of the aircraft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647